[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                                                       ELEVENTH CIRCUIT
                                                           MAR 12, 2007
                                                        THOMAS K. KAHN
                                                             CLERK
                                        No. 05-16568


                       D. C. Docket No. 04-00091 CR-02-JTC-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                            versus

DAVID RAMSEY,
MELVIN WALKER,

                                                                  Defendants-Appellants.



                     Appeals from the United States District Court
                         for the Northern District of Georgia


                                     (March 12, 2007)

Before DUBINA and COX, Circuit Judges, and SCHLESINGER,* District Judge.

PER CURIAM:
_____________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
      Appellants, David Ramsey and Melvin Walker (“the defendants”) appeal

their convictions for Conspiracy and Use of Interstate Commerce Facilities in the

Commission of Murder-for-Hire under 18 U.S.C. § 1958. The defendants were

convicted on seven counts and sentenced to a term of life imprisonment on each

count to run concurrently, given supervised release for a term of five years on each

count to run concurrently, and fined a $700 special assessment.

      The defendants present the following issues for appellate review:

      1. Whether the district court committed reversible error in excusing for

cause a prospective juror who admitted her inability to set aside her personal

experiences and bias and judge solely on the evidence and the court’s instructions.

      2. Whether the district court excluded critical evidence in violation of the

defendants’ constitutional rights to a fair trial.

      3. Whether the district court abused its discretion by denying defendant

Walker’s motion for severance.

      4. Whether there was sufficient evidence that defendant Walker

participated in Brown’s murder in consideration for “anything of pecuniary value.”

18 U.S.C. § 1958.




                                            2
      5. Whether the district court applied the appropriate interstate nexus under

18 U.S.C. § 1958; and if so, whether federal jurisdiction based on such a nexus

violates the Commerce Clause of the United States Constitution.

      6. Whether the district court improperly charged the jury with respect to the

jurisdictional element of 18 U.S.C. § 1958.

      7. Whether the defendants’ prosecution in federal court for violations of 18

U.S.C. § 1958 violated the Double Jeopardy Clause of the United States

Constitution.

      After reviewing the record, reading the parties’ briefs and having the benefit

of oral argument, we conclude that there is no merit to any of the arguments

defendants make concerning issues 1-4 and 6-7. Accordingly, we summarily

affirm as to those issues without further discussion.

      Concerning issue 5, we find that the district court applied the appropriate

interstate nexus, and the defendants’ constitutional argument is foreclosed by our

recent decision of United States v. Evans, No. 06-10907, ___ F.3d ___ (11th Cir.

2007), which held that cellular telephones are instrumentalities of interstate

commerce, even when used to make intrastate calls.

      Accordingly, we affirm the defendants’ convictions.

      AFFIRMED.

                                          3